Citation Nr: 0528575	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to March 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Waco RO.  At his request, the veteran 
was scheduled for a video conference hearing, in May 2005.  
Although he was given notice of the date and time for the 
hearing, he failed to appear.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year; and the 
preponderance of the evidence is against a finding the 
veteran's current bilateral hearing disability is related to 
his active service, or to noise trauma therein. 

2.  Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that it is 
related to service.  


CONCLUSIONS OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005).  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2005).

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).   

The June 2003 statement of the case (SOC), February 2004 
supplemental SOC (SSOC), and the RO's letters of May 2002 and 
July 2003, all provided at least some VCAA-mandated notice, 
i.e., of what the evidence showed, the criteria for 
establishing entitlement to service connection, and the basis 
for the denial of the claim.  The May 2002 and July 2003 
letters outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and also 
advised him to submit such evidence (or to identify it for VA 
to obtain).  The June 2003 SOC fully outlined the notice and 
duty to assist provisions of the VCAA, including (at p.2) the 
provision that a claimant should be advised to submit 
everything in his possession pertinent to the claim.  

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given. The claim was readjudicated after full notice was 
given.  See February 2004 SSOC.  Consequently, the veteran is 
not prejudiced by any notice timing defect.

As to VA's duty to assist, the veteran only reported 
treatment at a VA Medical Center (VAMC).  Records of VA 
treatment were secured.  The veteran was afforded a VA 
examination in November 2003.  He has not identified any 
further available pertinent records outstanding.  VA's duties 
to notify and assist are met. 

II. Factual Background

The veteran's military occupational specialty was in Field 
Artillery.  On service induction examination, audiometry 
revealed that the veteran had normal hearing acuity, 
bilaterally.  

The veteran's service medical records contain no mention of 
complaints, findings, or diagnosis pertaining to hearing loss 
or tinnitus.  In May 1967, September 1967, and on March 1970 
service separation examination, whispered voice hearing was 
normal (15/15), bilaterally.  Neither hearing loss nor 
tinnitus was noted.

A VA audiology consult note dated in March 2002 notes the 
veteran's complaints of decreased hearing.  A hearing 
evaluation revealed bilateral mild to moderate mixed hearing 
loss with excellent speech recognition at the levels tested.

On November 2003 VA examination it was noted that the veteran 
had a history of noise exposure in service.  He reported 
using ear protection whenever possible.  Postservice, he was 
a truck driver for 30-years.  He also reported a 30-year 
history of bilateral tinnitus and a progressive hearing loss 
over the years.  Audiometry revealed that puretone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
/
15
15
40
50
LEFT
/
20
20
35
60

The average puretone thresholds were 30 decibels on the 
right, and 34 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 96 percent in the left ear.  Bilateral high 
frequency sensorineuroal hearing loss and bilateral constant 
tinnitus were diagnosed.  The examining physician indicated 
that his review of the service medical records was negative 
for hearing loss and tinnitus, and that hearing was normal at 
the time of the veteran's service separation.  Based on this 
evidence, the physician opined that it appeared most likely 
that the current bilateral hearing loss and tinnitus both 
occurred subsequent to separation from active duty, and that 
it was less likely than not that the current hearing loss and 
tinnitus were related to military service.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
sensorineural hearing loss (an organic disease of the nervous 
system) is manifested to a compensable degree in the first 
year following discharge from active duty, it may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Hearing loss disability for VA compensation purposes is 
defined by regulation, and exists when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.   

A November 2003 VA audiological examination established that 
the veteran has bilateral hearing loss disability by VA 
standards.  Although acoustic trauma is not specifically 
noted in the service medical records, given the veteran's 
service in Field Artillery, it may reasonably be assumed that 
he was exposed to noise trauma in service.  What remains 
necessary for the veteran to establish service connection for 
bilateral hearing loss is competent evidence of a nexus 
between the noise trauma in service and the current bilateral 
hearing loss disability.

Bilateral hearing loss was not manifested in service or in 
the first postservice year.  Consequently, service connection 
for such disability on the basis that it became manifest in 
service, and persisted or on a presumptive basis (for 
sensorineural hearing loss as a chronic disease, i.e., an 
organic disease of the nervous system) is not warranted.  As 
to a medical nexus between the current bilateral hearing loss 
disability and service, the only competent (medical) evidence 
is the opinion from the VA physician who examined the veteran 
in November 2003.  That opinion is essentially to the effect 
that the veteran's hearing loss is unrelated to his military 
service.  The Board finds the opinion persuasive because it 
was based on a review of the entire record (to include 
acknowledgement of noise exposure in service), specifically 
addressed the matter of a nexus between bilateral hearing 
loss and service, and included an explanation of the 
rationale for the opinion. i.e., that the hearing loss 
occurred subsequent to service because hearing loss was not 
noted in service and bilateral hearing was normal at 
separation. 

Similarly, there was no evidence of tinnitus in service, and 
tinnitus was not diagnosed until many years postservice.  As 
to a possible nexus between the currently diagnosed tinnitus 
and the veteran's active service, the November 2003 VA 
examining physician also opined there was no relationship 
between tinnitus and the service, and that the tinnitus most 
likely occurred after service.  There is no competent 
evidence to the contrary, and the opinion is persuasive.  
While the veteran contends that his noise exposure in service 
led to his bilateral hearing loss and tinnitus, he is a 
layperson, and is not competent to offer a medical opinion 
regarding etiology of a disability.  Espiritu v. Derwinski, 2 
Vet, App. 492 (1992).   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims seeking 
service connection for bilateral hearing loss and tinnitus.  
Hence, they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


